Citation Nr: 1001206	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both hips, with trochanteric bursitis.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to 
April 1982.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

Issues not on appeal

In addition to the issues listed above, the January 2006 
rating decision also denied service connection for a pelvic 
bone disability with groin pain and for endometriosis, with 
residuals of a hysterectomy.  The Veteran disagreed with 
those denials.  The November 2006 statement of the case 
addressed all four issues.  
In a statement that was received with the Veteran's VA Form 9 
in December 2006, however, she indicated that she no longer 
wished to pursue the claims relating to a pelvic bone 
disability and to endometriosis.  See 38 C.F.R. § 20.202 
(2009).  

Accordingly, the Veteran's claims of entitlement to service 
connection for a pelvic bone disability with groin pain and 
for endometriosis, with residuals of a hysterectomy are not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Following receipt of the Veteran's VA Form 9, the RO issued a 
supplemental statement of the case (SSOC) which referred to 
the issue of service connection for pelvic bone disability 
with groin pain.  The RO's erroneous consideration of the 
pelvic bone disability issue does not serve to revive the 
claim in the absence of the Veteran's consent.  



Remanded issue

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.  The Veteran will be 
informed if further action on her part is required.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not support a finding that the Veteran has a hip disability 
related to her military service.  


CONCLUSION OF LAW

Degenerative joint disease of both hips, with trochanteric 
bursitis, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for degenerative joint 
disease of both hips, with trochanteric bursitis.  

The Veteran seeks service connection for degenerative joint 
disease of both hips, with trochanteric bursitis.  As will be 
discussed below, the second issue on appeal, entitlement to 
service connection for a back disability, is being remanded 
for additional evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

 The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated November 30, 2005, including evidence of 
"a relationship between your disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the November 2005 letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim [an 
examination was in fact completed in October 2006].  
Additionally, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private medical records.  

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."    

The November 2005 VCAA letter contained the following 
language: "If there is any other evidence or information that 
you think will support your claim, 
please let us know. If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the "give us everything 
you've got" requirement formerly contained in 38 C.F.R. § 
3.159(b) in that the RO informed the Veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an October 9, 2008 letter from the RO.  In any 
event, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
reports of private medical treatment of the Veteran.  She was 
provided with an examination, the results of which will be 
discussed below.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim and she 
has retained the services of a representative.  She 
specifically declined the opportunity to present testimony 
before the Board at a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2009); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of her burden of 
providing a medical nexus.  



Analysis

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  
See Hickson, supra.  

With respect to Hickson element (1), the report of a private 
evaluation in March 2006 includes diagnoses of left hip 
sprain/strain and degenerative joint disease of the left hip.  
An MRI reportedly showed minimal early degenerative joint 
disease in both hips.  Accordingly, Hickson element (1), 
current disability, is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the service treatment records show that the Veteran 
was treated for complaints of bilateral hip pain (also noted 
as pubic ramus stress reaction), particularly after long 
marches, in October 1981, and she underwent physical therapy.  
A diagnosis of bilateral hip tendinitis was among those 
listed.  Thus, Hickson element (2) is also met.  

Turning to element (3), the only medical opinion that is of 
record concerning a nexus between the Veteran's current hip 
disorder and her military service is the report of a VA 
compensation examination obtained in October 2006.  The 
examiner discussed the medical records during and after 
service, as well as the Veteran's reported complaints.  The 
examiner noted that, "if the symptoms had continued to 
significant severity during the intervening 24 years, the 
patient would have presented several times to a physician, 
resulting in medical records documenting the symptoms.  The 
absence of medical records makes chronicity of the symptoms 
questionable in this examiner's opinion."  The examiner 
concluded that it was less likely than not that the Veteran's 
current left hip condition is etiologically related to pubic 
ramus stress reaction sustained during her military service.  



This medical opinion appears to be congruent with the record 
as a whole.  
The initial mention of a hip problem in the medical reports 
was in March 2006, after her claim for service connection was 
initially denied and over two decades after service.

To the extent that the Veteran herself is attempting to 
attribute her currently diagnosed hip disorder to her 
military service, it is well-settled that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Thus, the only medical opinion in the record is unfavorable 
to the Veteran's claim.
The Veteran has been accorded ample opportunity to present 
medical evidence in support of her claim; she has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Lay statements from two individuals, as well as statements by 
the Veteran herself, indicate that she has had hip pain ever 
since her separation from service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, there is no indication of any hip 
problems for over two decades after service. See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.  

The Board recognizes that the Veteran is competent to testify 
as to her own symptoms.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  The Board 
does not disagree that the Veteran experienced pain over the 
years.  However, the Veteran is not competent to opine on the 
cause of the pain.  The medical records in this case shows 
significant pelvic pain over the years due to gynecological 
problems; see, e.g., an outpatient treatment report dated 
August 1996.  As discussed above, the Veteran is not 
competent to attribute her pain to a particular cause.  See 
Espiritu, supra.  Any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence as to continuity of symptomatology and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995). 

Therefore, crucial Hickson element (3) is not met.  The 
Veteran's claim fails on this basis.  

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
degenerative joint disease of both hips.  Hickson element (3) 
has not been satisfied.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for degenerative joint disease of both 
hips, with trochanteric bursitis, is denied.  


REMAND

2.  Entitlement to service connection for a back disability.  

The Veteran is also seeking entitlement to service connection 
for a back condition.  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board finds that the claim must be remanded for further 
evidentiary and procedural development.  

With respect to Hickson element (1), the report of an October 
2006 VA compensation examination notes that MRI of the 
Veteran's hips had shown limited visualization of spondylosis 
at L5-S1.  The examiner indicated that the findings would be 
better evaluated by a dedicated lumbar spine MRI.  For the 
purposes of this remand, Hickson element (1), current 
disability, is satisfied.  

The Veteran was treated for low back strain in 1981 during 
service.  Again for purposes of this remand, the Board finds 
that Hickson element (2), in-service disease or injury, is 
also satisfied.  

This case presents certain medical questions which cannot be 
answered by the Board, specifically concerning element (3), 
medical nexus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  VBA should make arrangements for the 
Veteran to be examined by a physician for 
the purpose of addressing the existence 
and etiology of her claimed back 
disorder.  The Veteran's VA claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
The examiner should either diagnose a 
back disorder or rule it out as a 
diagnosis.  Any diagnostic testing deemed 
to be necessary by the examiner should be 
accomplished.  If the examiner determines 
that the Veteran suffers from a back 
disorder, he/she should state whether it 
is at least as likely as not (e.g. a 
50/50 probability) that the Veteran's 
back disorder is related to her military 
service, to include the treatment for low 
back strain in 1981.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


